DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of U.S. Patent No. 11,182,937. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 – 20 of U.S. Patent No. 11,182,937 anticipate claims 1 - 20.
AN 17/526,696
US 11,182,937
a method comprising: 
A method comprising:
detecting a user-initiated manipulation of a reference handle of a set of handles, the reference handle associated with a reference anchor point; 
detecting, by a manipulation detection module of a Bezier manipulation tool, a user-initiated manipulation of a reference handle of a selected group of Bezier handles within a vector drawing application, the selected group of Bezier handles comprising the reference handle and one or more other Bezier handles, each Bezier handle in the selected group of Bezier handles having a corresponding anchor point;
determining a radial movement or an angular movement of the reference handle relative to the reference anchor point; and 

calculating, by a cohesive manipulation module of the Bezier manipulation tool relative to a reference anchor point associated with the reference handle, angular displacement of the reference handle relative to the reference anchor point and radial displacement of the reference handle relative to the reference anchor point; and
for each handle of the set of handles, moving the handle radially or angularly relative to a corresponding anchor point associated with the handle in accordance with a corresponding one of the radial movement or the angular movement of the reference handle.

manipulating, by the cohesive manipulation module concurrently with the user-initiated manipulation of the reference handle, each Bezier handle of the one or more other Bezier handles relative to the corresponding anchor point for the Bezier handle, in accordance with the angular displacement and the radial displacement of the reference handle.


AN 17/526,696
1
10
16
2
3
11
17
4

18
5
6
12
19
7
13
20
8
14
9
US 11,182,937
1
10
16
2
3
11
17
4

18
5
6
12
19
7
13
20
8
14
9



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nimura (US 2017/0262163).  
Regarding independent claim 1, Nimura teaches a method comprising: 
detecting a user-initiated manipulation of a reference handle of a set of handles, the reference handle associated with a reference anchor point (paragraph 43: the user touches a control point 80 on a portion to be deformed with one finger, that is in this single-point operation, one control point 80 among a plurality a control points 80 on the mesh image 9 constituted by Bezier curves is operated); 
determining a radial movement or an angular movement of the reference handle (paragraphs 56, 57: geometric center point between two fingers is determined) relative to the reference anchor point (paragraph 56 and Figures 7A-7C: control points 80 are moving towards or away from the center point CP, paragraph 57 and Figures 8A-8B: the control points 80 are rotated around a central point CP); and 
for each handle of the set of handles, moving the handle radially or angularly relative to a corresponding anchor point associated with the handle in accordance with a corresponding one of the radial movement or the angular movement of the reference handle (Figures 7A-7C, 8A-8B).

Regarding dependent claim 2, Nimura teaches wherein determining the angular movement of the reference handle relative to the reference anchor point comprises: identifying the reference anchor point associated with the reference handle (paragraphs 56, 57 and Figures 7A-7C, 8A-8B: the type of movement of the user’s finger(s) is determined and the movement amount of the fingers determines the movement amount of the control points 80); and 
calculating a change in an angle that the user-initiated manipulation causes the reference handle to be rotated around the reference anchor point (paragraphs 56, 57 and Figures 7A-7C, 8A-8B: the type of movement of the user’s finger(s) is determined and the movement amount of the fingers determines the movement amount of the control points 80).

Regarding dependent claim 3, Nimura teaches wherein calculating the change in the angle comprises: determining an initial angle between the reference handle and a reference axis; determining a new angle, caused by the user-initiated manipulation, between the reference handle and the reference axis; and computing the change in the angle based on a difference between the initial angle and the new angle (paragraphs 68 - 71: rotation angles is detected for a series of periods of time relative to the central point CP).

Regarding dependent claim 4, Nimura teaches wherein moving each handle of the set of handles comprises: determining an initial angle between the handle and a reference axis; and computing a new angle corresponding to the initial angle of the handle being rotated around the corresponding anchor point by an amount that corresponds to the angular movement of the reference handle (paragraphs 68 - 71: rotation angles is detected for a series of periods of time relative to the central point CP).

Regarding dependent claim 5, Nimura teaches wherein determining the radial movement of the reference handle comprises calculating a change in a length of the reference handle (paragraphs 59-61: distance of the fingers traveled between two frames for a series of periods of time relative to the central point CP).

Regarding dependent claim 6, Nimura teaches wherein calculating the change in the length of the reference handle comprises: determining an initial length of the reference handle; determining a new length of the reference handle caused by the user-initiated manipulation; and computing the change in the length of the reference handle based on a difference between the new length and the initial length  (paragraphs 59-61: distance of the fingers traveled between two frames for a series of periods of time relative to the central point CP).

Regarding dependent claim 7, Nimura teaches wherein moving each handle of the set of handles comprises: computing a proportion of an initial length of the handle to an initial length of the reference handle; applying the proportion to the change in length of the reference handle caused by the user-initiated manipulation to determine a proportional change in length of the reference handle; and computing a new length of the handle by multiplying the initial length of the handle by the proportional change in length of the reference handle  (paragraphs 59-61: distance of the fingers traveled between two frames for a series of periods of time relative to the central point CP).

Regarding dependent claim 8, Nimura teaches determining new Cartesian coordinates for each handle of the set of handles; and displaying, on a drawing canvas, an updated drawing path based on the new Cartesian coordinates for each handle of the set of handles (paragraphs 59-61, 68-71 and Figures 7A-7C, 8A-8B: the change in rotation and the change in length based on the input from the user is calculated between frames for a series of periods of time relative to the CP that operates the rotation and translation of the control points 80).

Regarding dependent claim 9, Nimura teaches identifying the set of handles by receiving a user input identifying the set of handles, wherein the set of handles is associated with a drawing path on a drawing canvas (paragraph 43: user touches a control point 80 on a portion to be deformed with one finger (all the black circles in the drawing are control points 80)).

Regarding independent claim 10, Nimura teaches a non-transitory computer-readable storage device storing computer- executable instructions that, when executed by a processing device, cause the processing device to: identify a reference handle of a set of handles, the reference handle associated with a reference anchor point; determine a radial movement or an angular movement of the reference handle relative to the reference anchor point caused by a user-initiated manipulation of the reference handle; and move each handle of the set of handles by: rotating an angle of the handle relative to a corresponding anchor point by an amount corresponding to the angular movement of the reference handle; or modifying a length of the handle proportionally to the radial movement of the reference handle.

Regarding claims 10 - 20, claims 10 - 20 are similar in scope as to claims 1 - 9, thus the rejections for claims 1 - 9 hereinabove are applicable to claims 10 - 20.  Nimura teaches wherein the computer-executable instructions, when executed by the processing device, further cause the processing device to determine the angular movement of the reference handle (Claim 15).  Nimura teaches a system comprising: a memory component (Figure 3: ROM 73, RAM 74, CPU 77); and a processing device (Figure 3: Operation Section 75, CPU 77) coupled to the memory component.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY J CHOW whose telephone number is (571)272-8078. The examiner can normally be reached 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEFFREY J CHOW/Primary Examiner, Art Unit 2612